Title: Treasury Department Circular to the Collectors of the Customs, 19 June 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentJune 19th 1794
Sir

I have concluded to request that all repairs necessary for keeping the Revenue Cutter in about the same condition in which it was originally fitted may henceforth be directed by you, without special reference to the Treasury.
In giving this instruction however, I must particularly recommend to guard against what may be deemed an habitual disposition in masters of Vessels, to extend equipments and expences beyond what is really necessary.
It is my wish that you will endeavour to ascertain with precission, at what rate per ration, a comfortable supply for the seamen of the Cutter can be effected. To this end a careful inquiry of some œconomical and prudent Ship Owners; as to the manner in which Seamen in merchant vessels are supplied may be a useful guide as from it the average expence may be reduced to a rate per day—and what that rate shall be found to be, must be allowed.
This instruction though made circular is however not to interfere with any contract which may now exist and whereby the Cutter under your agency is comfortably and reasonably supplied.
With great consideration   I am sir   your obedient servant

A Hamilton

